1012 -IS
                               ELECTRONIC RECORD




COA#       02-14-00059-CR                        OFFENSE:        49.04


           Kevin Dean Dunn v. The State of
STYLE:     Texas                                 COUNTY:         Tarrant

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    County Criminal Court No. 1


DATE: 05/21/15                   Publish: YES    TC CASE #:      1298839




                        IN THE COURT OF CRIMINAL APPEALS


         Kevin Dean Dunn v. The State of
STYLE:   Texas                                        CCA#:
                                                                      \Q\Z-IS
         APPEt-MNT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:
DATE:      //(oyfcojf                                 SIGNED:                         PC:_

JUDGE:                                                PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD